14‐2197‐cr 
United States v. Vernace 

                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 

                                                                   

                                    August Term 2015  

           (Argued:  September 18, 2015                Decided:  February 2, 2016) 

                                  Docket No. 14‐2197‐cr 
                                                                   

                                UNITED STATES OF AMERICA, 

                                                   Appellee, 

                                             v. 

      BARTOLOMEO VERNACE, AKA Pepe, AKA Bobby, AKA Bobby Glasses, 
                            AKA Robert, 

                                                   Defendant‐Appellant, 

    ROBERT WEHNERT, AKA Bobby Werner, ANTHONY VAGLICA, AKA Bosch, 
           MICHAEL DOLPHIN, VITO CORTESIANO, AKA Vito Love, 

                                                   Defendants. 
                                                                   

                ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                     FOR THE EASTERN DISTRICT OF NEW YORK 

                                                                   
Before: 
                       SACK, CHIN, and DRONEY, Circuit Judges. 
                                                                   
             Appeal from a judgment of the United States District Court for the 

Eastern District of New York (Townes, J.), convicting defendant of conspiring to 

engage in a racketeering enterprise in violation of the Racketeering Influenced 

and Corrupt Organizations Act, using, carrying, and possessing a firearm in 

relation to a crime of violence, and operating an illegal gambling business.  On 

appeal, defendant contends that (1) the evidence at trial was insuﬃcient to 

support his conviction on certain predicate racketeering acts, (2) the district court 

applied the wrong version of the firearm statute, and (3) a new trial is required 

based on newly discovered evidence about a cooperating witness.    

             AFFIRMED. 
                                                                   

                                 M. KRISTIN MACE, Assistant United States 
                                      Attorney (David C. James, Amy Busa, Evan 
                                      M. Norris, Amir H. Toossi, Assistant 
                                      United States Attorneys, on the brief), for 
                                      Robert L. Capers, United States Attorney 
                                      for the Eastern District of New York, 
                                      Brooklyn, New York, for Appellee. 

                                SETH GINSBERG, Law Oﬃce of Seth Ginsberg, 
                                     New York, New York, for Defendant‐
                                     Appellant. 
                                                                   




                                           ‐ 2 ‐ 
CHIN, Circuit Judge: 

             In 1981, the two owners of the Shamrock Bar in Queens, New York, 

were shot to death in their establishment, following an altercation that began 

with a spilled drink.  The murders became known as the Shamrock Murders. 

             More than thirty years later, defendant‐appellant Bartolomeo 

Vernace was convicted, following a jury trial, of participating in the Shamrock 

Murders.  On May 30, 2014, the district court entered judgment convicting him of 

(1) conspiring to engage in a racketeering enterprise in violation of the 

Racketeering Influenced and Corrupt Organizations Act (ʺRICOʺ), 18 U.S.C. 

§ 1962(c) and (d), (2) using, carrying, and possessing a firearm in relation to a 

crime of violence in violation of 18 U.S.C. § 924(c), and (3) operating an illegal 

gambling business in violation of 18 U.S.C. § 1955. 

             Specifically, on the RICO count, the jury found that Vernace 

committed nine predicate racketeering acts in support of the conviction, 

including the Shamrock Murders and heroin distribution and related 

conspiracies.  The district court sentenced him principally to life imprisonment 

for the RICO conspiracy, ten yearsʹ imprisonment for the § 924(c) violation to be 




                                         ‐ 3 ‐ 
served consecutively, and five yearsʹ imprisonment on the illegal gambling count 

to be served concurrently.   

             Vernace appeals, arguing that (1) the evidence was insuﬃcient for 

the jury to find that the Shamrock Murders and heroin oﬀenses were related to 

the RICO conspiracy, (2) he was convicted under the wrong version of § 924(c), 

and (3) newly discovered evidence requires that we grant him a new trial.  For 

the reasons set forth below, we aﬃrm. 

                                  BACKGROUND 

I.    The Facts 

             At trial, the Government elicited testimony from 35 witnesses, 

including cooperators from the Gambino crime family and another ʺLa Cosa 

Nostraʺ crime family, who testified about Vernaceʹs role in the Gambino crime 

family.  We recount below that evidence in the light most favorable to the 

Government.  See United States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012).   

      A.     Vernaceʹs Involvement in the Gambino Crime Family 

             When Vernace was arrested on January 17, 2011, he was, by all 

accounts, a member of the Gambino crime familyʹs three‐person ruling panel, in 

charge of the operations of the organization.  The Gambino crime family is an 




                                         ‐ 4 ‐ 
organized operation that generates money for its members through criminal 

activities, including drug traﬃcking, robbery, extortion, illegal gambling, and 

loansharking.  It is one of the five organized crime families in New York City that 

make up ʺLa Cosa Nostra.ʺ  Gambino members start as ʺassociatesʺ before they 

are inducted as ʺsoldiers,ʺ who run their own crews of associates, and then move 

up to become ʺcaptains.ʺ   

      B.     The Shamrock Murders 

             John DʹAgnese and Richard Godkin, the owners of the Shamrock Bar 

in Queens, New York, died on April 11, 1981 ‐‐ DʹAgnese from a single bullet to 

the sternum and Godkin from a single bullet to the head.   

             The evening before, on April 10, 1981, someone spilled a drink on 

the dress of Frank Riccardiʹs girlfriend at the Shamrock Bar.  At the time, Riccardi 

was a Gambino associate in Anthony Ruggianoʹs crew.  Riccardi got visibly 

upset; this attracted the attention of the bar owners.  When DʹAgnese introduced 

himself as owning the Shamrock Bar and attempted to calm Riccardi down, 

Riccardi retorted, ʺNo, you donʹt.  I run this place.ʺ  App. at 220.  He grabbed a 

bottle of vodka and set it down next to him.  ʺSee?  This is my place.  I do what I 




                                        ‐ 5 ‐ 
want in here.ʺ  Id. at 221.  Godkin then intervened, and after a conversation, 

Riccardi appeared to have calmed down.  Riccardi then left. 

             Riccardi, however, went next to Joseph Corozzoʹs social club, a 

Gambino gambling operation that members frequented.  The social club was 

unmarked:  Only a ʺmembers onlyʺ sign adorned its door.  There, Riccardi found 

Vernace and Ronald Barlin.  Vernace had been a Gambino associate since the 

early 1970s; though he and Barlin were once part of the same crew as Riccardi, 

they were now part of the same crew as Corozzo.  Riccardi, Vernace, and Barlin 

together departed for the Shamrock Bar. 

             They entered through the front door.  Barlin drew his gun.  The 

crowd scattered.  Riccardi went for DʹAgnese.  Vernace went for Godkin.  

Vernace had Godkin pinned to the shuﬄeboard machine.  ʺWhereʹs your gun 

now, tough guy?  Go for your gun.  Go ahead.  Go for it,ʺ Vernace taunted, 

holding his own gun.  App. at 224.  Two gunshots were fired.  DʹAgnese 

collapsed; Godkin stumbled.  Riccardi and Vernace bolted for the front door; 

Barlin ran, too, but not before he fired a round into the ceiling, capping their 

escape.  DʹAgnese and Godkin had been shot ‐‐ they died the next day.   




                                         ‐ 6 ‐ 
      C.     Heroin Distribution 

             Earlier, in January 1981, Special Agent Louis Diaz of the Drug 

Enforcement Agency was investigating undercover a heroin traﬃcking ring.  He 

met Bruce Erbacher and Herbert Frank, two heroin dealers.  Diaz told Erbacher 

and Frank that he was looking for a new source of supply for his clients in 

Philadelphia.  Erbacher revealed that his suppliers were ʺwell organized,ʺ 

meaning ʺorganized crime, Italian Mafia, La Cosa Nostra.ʺ  App. at 316.  Diaz 

later asked Frank if this meant ʺconnected[,] [f]amily.ʺ  Id. at 318.  Frank 

responded, ʺyou got it.ʺ  Id. at 319.  After several heroin transactions, Erbacher 

mentioned during a conversation that his suppliers were ʺRon and Pepe.ʺ  Id. at 

321.  Though Vernace sported many nicknames throughout the years, at least one 

of them around that time was ʺPepe.ʺ   

             At the time, Erbacher and Frank also dealt drugs with George 

Gleckler and his girlfriend.  In conversations during these dealings, Glecklerʹs 

girlfriend testified that she heard, from time to time, the names ʺPepe and Ron.ʺ  

Id. at 379.  Then, at a dinner party one night at Frankʹs apartment, she saw 

Vernace and an associate come by and speak with Gleckler and Frank for fifteen 




                                         ‐ 7 ‐ 
or twenty minutes in a bedroom.  Then, Gleckler spoke with Frank.  Afterward, 

Gleckler told his girlfriend that they now wanted him to sell heroin, too.  

             On May 13, 1981, Agent Diaz, after obtaining a warrant, proceeded 

to Frankʹs apartment to make an arrest.  There he found and arrested not only 

Frank, but also Barlin and Anthony Cuccio, another Gambino member.  From the 

premises, he seized heroin, a scale, a sawed‐oﬀ shotgun, and $50,000 in cash.  As 

he was making these arrests and seizures, the phone rang.  The man on the 

phone identified himself as Pepe and asked to speak with Cuccio.  Pepe asked 

Cuccio, ʺIs everything okay?ʺ  Id. at 327.  When Cuccio answered, ʺno,ʺ they both 

hung up.  Id.   

      D.     Vernaceʹs Rise and Arrest 

             Vernace went into hiding following the Shamrock Murders and after 

Barlin and the others had been arrested and indicted.  He did not reappear until 

the mid‐1980s.  Starting then, Gambino members would see him periodically at 

Gambino social clubs or Christmas parties.  By the late 1990s, Vernace was 

formally inducted as a soldier.  In 2008, when the members of the Gambino crime 

familyʹs ruling panel were arrested, Vernace and two others took over.  




                                          ‐ 8 ‐ 
             On January 20, 2011, the Government arrested Vernace at a café that 

he owned in Queens, New York, which also housed video gambling machines.  

Several thousand dollars in cash were seized.   

II.   Proceedings Below 

             The Government charged Vernace with three counts:  RICO 

conspiracy, a § 924(c) violation, and illegal gambling.  On April 17, 2013, 

following a month‐long trial, the jury returned a guilty verdict on all counts.  On 

May 15, 2013, Vernace moved for a judgment of acquittal.   

             On February 14, 2014, while the motion was still pending, the 

Government informed Vernace that it had learned in November 2013 that one of 

the cooperating witnesses had been violating his cooperation agreement since 

approximately 2010.  The witness disclosed that he had been engaging in illegal 

gambling and collecting illegal gambling debts on behalf of others.  On May 8, 

2014, Vernace moved for a new trial pursuant to Federal Rule of Criminal 

Procedure 33 on the basis of this evidence that the witness had been violating his 

cooperation agreement.   

             On May 27, 2014, the district court denied both motions and 

sentenced Vernace principally to life imprisonment for the RICO conspiracy, ten 




                                        ‐ 9 ‐ 
yearsʹ imprisonment for the § 924(c) violation to be served consecutively, and five 

yearsʹ imprisonment on the illegal gambling count to be served concurrently.   

             This appeal followed. 

                                    DISCUSSION 

             Vernace contends on appeal that (1) the evidence was insufficient as 

to certain predicate racketeering acts, (2) the wrong version of § 924(c) was 

applied, and (3) newly discovered evidence requires that he be granted a new 

trial.  We address each argument in turn. 

I.    Suﬃciency of the Evidence 

             We review de novo challenges to the suﬃciency of evidence, but must 

uphold the conviction if ʺany rational trier of fact could have found the essential 

elements of the crime beyond a reasonable doubt.ʺ  Jackson v. Virginia, 443 U.S. 

307, 319 (1979).  In conducting this review, we ʺmust view the evidence in the 

light most favorable to the government, crediting every inference that could have 

been drawn in the governmentʹs favor, and deferring to the juryʹs assessment of 

witness credibility and its assessment of the weight of the evidence.ʺ  Coplan, 703 

F.3d at 62 (quoting United States v. Chavez, 549 F.3d 119, 124 (2d Cir. 2008)).   




                                         ‐ 10 ‐ 
             Where the Government asks the jury to find an element of the crime 

through inference, ʺ[t]he jury may not be permitted to conjecture . . . or to 

conclude upon pure speculation or from passion, prejudice or sympathy.ʺ  United 

States v. Taylor, 464 F.2d 240, 243 (2d Cir. 1972) (quoting Curley v. United States, 

160 F.2d 229, 232 (D.C. Cir. 1947)); see, e.g., United States v. Stewart, 485 F.3d 666, 

671 (2d Cir. 2007) (ʺBoth the existence of a conspiracy and a given defendantʹs 

participation in it with the requisite knowledge and criminal intent may be 

established through circumstantial evidence.ʺ).  Instead, ʺ[w]e must also be 

satisfied that the inferences are suﬃciently supported to permit a rational juror to 

find that the element, like all elements, is established beyond a reasonable 

doubt.ʺ  United States v. Martinez, 54 F.3d 1040, 1043 (2d Cir. 1995). 

             Vernace argues that the evidence at trial was insuﬃcient for the jury 

to find that (a) the Shamrock Murders were ʺrelatedʺ to the racketeering 

enterprise or (b) he engaged in a heroin conspiracy or that any such conspiracy 

was ʺrelatedʺ to the enterprise.  We disagree. 

      A.     Relatedness Under RICO 

             RICO makes it unlawful for an individual to conduct or conspire to 

conduct an enterprise by engaging in ʺa pattern of racketeering activity.ʺ  18 




                                          ‐ 11 ‐ 
U.S.C. § 1962(c); see id. § 1962(d).  A pattern of racketeering activity involves, at 

minimum, two predicate racketeering activities ‐‐ including, for example, 

murder, drug traﬃcking, and illegal gambling ‐‐ that occur within ten years of 

one another.  Id. § 1961(1), (5). 

              But RICO does not apply to ʺthe perpetrators of ʹisolatedʹ or 

ʹsporadicʹ criminal acts.ʺ  United States v. Indelicato, 865 F.2d 1370, 1383 (2d Cir. 

1989) (en banc) (quoting Sun Savings & Loan Assʹn v. Dierdorﬀ, 825 F.2d 187, 192 

(9th Cir. 1987)).  Criminal conduct only ʺforms a pattern if it embraces criminal 

acts that have the same or similar purposes, results, participants, victims, or 

methods of commission, or otherwise are interrelated by distinguishing 

characteristics and are not isolated events.ʺ  H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 

229, 240 (1989) (emphasis added) (quoting 18 U.S.C. § 3575(e) (1982)).  That is, 

predicate acts ʺmust be related to each other (ʹhorizontalʹ relatedness), and they 

must be related to the enterprise (ʹverticalʹ relatedness).ʺ  United States v. 

Minicone, 960 F.2d 1099, 1106 (2d Cir. 1992).   

              Vertical relatedness requires ʺthat the defendant was enabled to 

commit the oﬀense solely because of his position in the enterprise or his 

involvement in or control over the enterpriseʹs aﬀairs, or because the oﬀense 




                                          ‐ 12 ‐ 
related to the activities of the enterprise.ʺ  United States v. Burden, 600 F.3d 204, 

216 (2d Cir. 2010).  ʺ[I]t is not necessary,ʺ however, ʺthat the oﬀense be in 

furtherance of the enterpriseʹs activities for the oﬀense to be related to the 

activities of the enterprise.ʺ  United States v. Bruno, 383 F.3d 65, 84 (2d Cir. 2004).  

Further, ʺthe same or similar proof [that] establish[es] vertical relatednessʺ may 

also establish horizontal relatedness, because ʺthe requirements of horizontal 

relatedness can be established by linking each predicate act to the enterprise.ʺ  

United States v. Daidone, 471 F.3d 371, 375 (2d Cir. 2006) (per curiam); see also 

Indelicato, 865 F.2d at 1382 (considering evidence of ʺtemporal proximity, or 

common goals, or similarity of methods, or repetitionsʺ). 

          B.   The Shamrock Murders 

               Vernace argues that the Shamrock Murders were not related to the 

activities of the Gambino crime family.  Those murders, he contends, resulted 

instead from a mere ʺpersonal dispute over a spilled drink.ʺ  Appellantʹs Br. at 

46.    

               To begin, Vernaceʹs theory carries with it an air of implausibility.  A 

jury need not credit a theory that is not supported ʺby reason and common 

sense.ʺ  Grey v. Heckler, 721 F.2d 41, 50 (2d Cir. 1983) (Van Graafeiland, J., 




                                          ‐ 13 ‐ 
dissenting).  Vernace argues that a mere spilled drink somehow cascaded into 

two brutal, and very public, murders.  But the jury, seeking to make sense of the 

Shamrock Murders, could have reasonably rejected this theory and found instead 

that the Shamrock Murders were related to the activities of the Gambino crime 

family. 

            From the evidence, the jury could have reasonably inferred that 

Riccardi enlisted Vernace and Barlin to kill the two bar owners for disrespecting 

him as a Gambino associate and to uphold the reputation of the Gambino crime 

family.  Riccardi was upset over the spilled drink, but may also have wanted to 

demonstrate to DʹAgnese and Godkin that the Gambino crime family ʺr[an] th[e] 

place.ʺ  App. at 220.  During his interactions at the Shamrock Bar, Riccardi 

suﬀered an aﬀront (real or perceived) to himself and to his authority as a 

Gambino associate, and, by extension, to the family.  Vernace, in turn, helped 

him address the aﬀront.  That is, a reasonable jury could have concluded Vernace 

went so far as to commit murder in a crowded bar because such a public display 

related to preserving (and even enhancing) the reputation of the Gambino crime 

family and its members.   




                                       ‐ 14 ‐ 
             But the Shamrock Murders link back to the Gambino crime family in 

another way.  The jury could also have reasonably concluded that Vernace 

participated in the Shamrock Murders to further his own reputation, thereby 

enabling him to more eﬀectively carry out the activities of the Gambino crime 

family.  The jury heard testimony that one of the goals of the Gambino crime 

family was ʺ[t]o make moneyʺ through illicit means.  Id. at 114.  By building their 

own reputations, Gambino members gained ʺrespect in the streetʺ that they 

could directly leverage in the familyʹs loansharking and extortion activities.  

Govʹt App. at 65‐66 (ʺ[If] people are afraid of you, itʹs easier for you to make 

money for the Gambino family.ʺ).  For example, the Government presented a 

secretly recorded conversation where one of Vernaceʹs associates used the 

Shamrock Murders to collect loansharking debts by telling the victim that 

Vernace was ʺthe real thingʺ and after warning that those sorts of homicides 

ʺhappen[] every day.ʺ  Id. at 12.  The jury could have reasonably concluded that 

Vernace found it valuable to participate in the Shamrock Murders because doing 

so would later help him carry out other activities that benefitted the Gambino 

crime family.  




                                        ‐ 15 ‐ 
             Our case law supports the proposition that Vernaceʹs conduct 

therefore lies within the heartland of what RICO targets.  We have noted that 

ʺ[t]he question of whether acts form a pattern ʹrarely is a problem with a criminal 

enterprise, as distinct from a lawful enterprise that commits occasional criminal 

acts.ʹʺ  Minicone, 960 F.2d at 1108 (quoting United States v. Masters, 924 F.2d 1362, 

1366 (7th Cir. 1991)); see Daidone, 471 F.3d at 376 (ʺ[S]prawling, complex 

enterprises, like the Luchese crime organization, are the prototypical targets of 

RICO.ʺ).  This is because the predicate acts will share common goals (such as 

increasing or protecting the ʺposition of the enterpriseʺ or its members) and 

common victims (such as ʺthose who threaten its goalsʺ) and will draw from ʺthe 

same pool of associates . . . of the enterprise.ʺ  Daidone, 471 F.3d at 376; see also 

Burden, 600 F.3d at 218‐19 (finding relatedness where ʺviolence enhanced the 

level of respectʺ for the racketeering enterprise and ʺgarner[ed] [members] 

respectʺ).  In this vein, it would have been reasonable for the jury to conclude 

that the Shamrock Murders related to the Gambino crime family because Vernace 

set out to promote the Gambino crime familyʹs reputation (and in turn, his own) 

when he participated in the murders of DʹAgnese and Godkin .  




                                          ‐ 16 ‐ 
             Nonetheless, Vernace contends that his case is indistinguishable 

from United States v. Bruno, where we concluded that the evidence was 

insuﬃcient to prove that two shootings (which we characterized as ʺsimply 

personal mattersʺ) were related to New York Cityʹs Genovese crime family.  383 

F.3d at 85.  In Bruno, the defendant, a Genovese associate, recruited two of his 

cousins (one of whom recruited another friend) to murder two other Genovese 

associates.  We noted that ʺnone of the shooters was a made member of the 

Genovese Family[,] nor were the Shootings themselves sanctioned by the family,ʺ 

and that it was ʺentirely reasonableʺ to conclude that the shootings were personal 

matters related to the defendant owing the victims tens of thousands of dollars in 

loansharking debts, the victimsʹ suspected role in previously setting the 

defendant up to be robbed at a poker game, and the defendantʹs personal 

animosity toward the victims.  Id. at 74 & n.1, 85.  We therefore concluded in 

Bruno that the defendant committed the shootings for personal reasons unrelated 

to the Genovese crime family.  Id. at 85.  Vernace asserts that, like the shootings in 

Bruno, the Shamrock Murders stemmed from a personal dispute, none of the 

participants was an inducted member, the murders were not sanctioned, Riccardi 

obtained assistance from friends who were not in his crew, higher ups 




                                        ‐ 17 ‐ 
considered killing Riccardi for his involvement, and the participants laid low 

after the murders.   

             Vernace makes too much of the similarities between his case and 

Bruno.  For one, where it was understandable in Bruno that the defendant would 

violently retaliate for personal reasons against two individuals ‐‐ who sought to 

collect tens of thousands of dollars of loansharking debts from him and who he 

suspected had robbed him in the past ‐‐ the personal angle here is far weaker and 

not one the jury was obliged to credit.  Further, even if the dispute at the 

Shamrock Bar was initially personal, it grew to be much more.  For Vernace and 

Barlin, the spilled drink was not entirely personal:  They were uninvolved; they 

were not there.  We certainly did not hold in Bruno that a jury must find that all 

predicate acts with a personal dimension are unrelated to a charged RICO 

conspiracy.   

             As to the other factual similarities with Bruno that Vernace draws on, 

the jury could have rejected the weight that Vernace now assigns to that 

evidence.  The fact that the three participants in the Shamrock Murders were 

only Gambino associates and not inducted soldiers was not dispositive.  We look 

at the criminal activities in which alleged participants in the racketeering 




                                        ‐ 18 ‐ 
enterprise engage, not merely the labels that the enterprise uses to describe them.  

See United States v. Brady, 26 F.3d 282, 289‐90 (2d Cir. 1994) (holding that 

ʺsignificant criminal activity engaged in on behalf of the Family by associatesʺ 

who were not ʺmade membersʺ could support RICO liability).  Likewise, the 

evidence that the murders were not sanctioned by the Gambino crime family, the 

family sought to discipline Riccardi, and Vernace went into hiding did not 

preclude a finding that the murders were related to the familyʹs activities.  See 

Bruno, 383 F.3d at 84 (holding that predicate acts need not be ʺin furtherance ofʺ 

the enterprise).  After all, Vernace was not punished for participating in the 

Shamrock Murders ‐‐ he was, indeed, ultimately entrusted with ruling authority. 

             Accordingly, the evidence here was suﬃcient to support a 

reasonable juryʹs conclusion that the Shamrock Murders were related to the 

Gambino crime family. 

      C.     Heroin Distribution 

             Vernace next argues that the evidence was insuﬃcient for the jury to 

find that between January 1981 and May 1981 he distributed or conspired to 

distribute heroin or that such drug oﬀenses related to the Gambino crime family.  

At trial, however, multiple witnesses testified that during this period ʺRon and 




                                        ‐ 19 ‐ 
Pepeʺ were supplying heroin.  E.g., App. at 321.  Testimony showed that Vernace 

went by ʺPepe.ʺ  And a reasonable juror could have concluded that ʺRonʺ was 

none other than Ronald Barlin, Vernaceʹs partner from the Shamrock Murders.  

In fact, as Barlin and others were being arrested for possession of heroin, Vernace 

telephoned to check that everything was all right.  Vernaceʹs participation was 

further shown by testimony that he asked a dealer (Gleckler) to start dealing 

heroin.  A reasonable jury could have concluded on this evidence that Vernace 

and his associates engaged in a heroin traﬃcking operation. 

             Vernace argues alternatively that any such activities were not related 

to the Gambino crime family because the family did not sanction, and indeed 

had rules against, drug dealing.  He insists that any such activities were merely 

personal aﬀairs.  Vernaceʹs challenge fails for much of the same reason that his 

challenge to the Shamrock Murders failed.  We have consistently held that 

predicate acts need not be ʺin furtherance ofʺ the racketeering enterprise to be 

related.  E.g., Bruno, 383 F.3d at 84; Locascio, 6 F.3d at 943.  The Gambino crime 

family could have, by its internal rules, discouraged drug dealing, and still, as a 

factual matter, been engaged in it as part of its racketeering activities.  Indeed, 

the jury heard evidence that this was the case here.  Witnesses testified that the 




                                        ‐ 20 ‐ 
Gambino crime family engaged widely in drug traﬃcking to generate money for 

themselves.  The jury further heard that high‐ranking Gambino members 

regularly distributed drugs, used other lower‐ranked members to distribute 

drugs, or refused to enforce the so‐called rule against drug dealing.  It was 

therefore reasonable to conclude that, despite a facial prohibition on drug 

dealing, the Gambino crime family profited from it and Gambino members, 

including Vernace, regularly participated in it.  Accordingly, a reasonable jury 

could have concluded that Vernace distributed and conspired to distribute 

heroin in relation to the Gambino crime family.1 

II.        Section 924 Conviction 

                      Vernace next contends that he was convicted and sentenced under 

the wrong version of § 924(c), as a consequence of which, he argues, the 

mandatory minimum for his offense was increased and his sentence was 

required to be served consecutively.  In 1981, when Vernace committed the 

Shamrock Murders, § 924(c) provided that using or unlawfully carrying a 
                                              
           1  We also reject Vernaceʹs two other, related contentions.  He argues that, 
because the evidence was insufficient on the Shamrock Murders and heroin distribution 
charges (1) there was prejudicial spillover into the additional charges and (2) the 
evidence was also insufficient to support a § 924(c) conviction.  As described above, 
however, the evidence sufficiently demonstrated Vernaceʹs participation in both the 
murders and the drug crimes, and it was likewise sufficient to demonstrate that 
Vernace discharged a weapon in the course of those murders.  


                                                 ‐ 21 ‐ 
firearm in relation to a felony was subject to imprisonment of not less than one 

nor more than ten years.  See 18 U.S.C. § 924(c) (1976).  A sentence was not 

required to be imposed consecutively.  See id.; see also United States v. Gaines, 594 

F.2d 541, 545‐46 (6th Cir. 1979); United States v. Sudduth, 457 F.2d 1198, 1202 (10th 

Cir. 1972).2   

                      As relevant here, those provisions of § 924(c) were amended first in 

1984 to provide for mandatory consecutive sentencing.  See Act of Oct. 12, 1984, 

Pub. L. No. 98‐473, § 1005, 98 Stat. 1837, 2138‐39 (codified as amended at 18 

U.S.C. § 924(c)).  In 1998, § 924(c) was amended once again to increase the 

mandatory minimum from one to ten years.  See An Act to Throttle Criminal Use 

of Guns, Pub. L. No. 105‐386, 112 Stat. 3469 (1998) (codified as amended at 18 

U.S.C. § 924(c)(1)(A)(iii)) (providing that any person who ʺuses or carries a 

firearm, or who, in furtherance of any such crime, possesses a firearm, shall, in 

addition to the punishment provided for such crime of violence or drug 

trafficking crime . . . if the firearm is discharged, be sentenced to a term of 

imprisonment of not less than 10 yearsʺ).   


                                              
           2 In 1981, § 924(c) provided in relevant part that ʺthe term of imprisonment 
imposedʺ shall not ʺrun concurrently with any term of imprisonment imposed for the 
commission of such felonyʺ only ʺ[i]n the case of [a] second or subsequent conviction 
under [§ 924(c)].ʺ  There was no restriction on concurrent sentences for first convictions.    

                                                 ‐ 22 ‐ 
             In the proceedings below, the more recently amended version of 

§ 924(c) was applied.  Because Vernace never argued below that an earlier 

version of § 924(c) should have been utilized, assuming there was error, we 

review for plain error.  See United States v. Marcus, 628 F.3d 36, 41 (2d Cir. 2010).  

We exercise our discretion to overturn a conviction only if (1) there is an error (2) 

that is clear or obvious, rather than subject to reasonable debate, (3) that was not 

harmless (and thus affected the defendantʹs substantial rights), and (4) that 

seriously affects the fairness, integrity, or public reputation of judicial 

proceedings.  See United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013).   

             Here, even assuming there was error, Vernace does not meet the 

criteria under a plain error standard.  First, the error was not clear or obvious. 

The district court proceeded entirely based on the post‐1998 amended version of 

§ 924(c).  The indictment referenced the newly added subsections; the district 

court instructed the jury by reading this statutory language; the verdict sheet 

included the newly added element of ʺdischarg[ing]ʺ the firearm, which the jury 

then found; the Presentence Report relied on this version; and Vernace was 

ultimately convicted under this provision.  Not once, however, did defense 

counsel object to using the amended version of the statute.  Second, the error was 




                                         ‐ 23 ‐ 
harmless.  Vernace is serving a life sentence independent of his sentence on 

Count Two, the § 924(c) count.  His Guidelines range was calculated, and his 

term of life imprisonment was imposed, irrespective of which version of § 924(c) 

applied.  Finally, we note that in his initial brief on appeal Vernace devotes only 

one footnote to the sentencing issue ‐‐ and that footnote consists of only two 

conclusory sentences.  Under all these circumstances, the error, assuming there 

was error, did not seriously affect the fairness, integrity, or public reputation of 

the proceedings.  Accordingly, we reject Vernaceʹs challenge to his § 924(c) 

conviction.   

III.   Newly Discovered Evidence         

              Vernace finally contends that the Governmentʹs post‐trial revelation 

about the cooperating witnessʹs violation of his cooperation agreement for 

several years requires that Vernace be granted a new trial, as the newly 

discovered evidence would have discredited this witnessʹs testimony.  We 

disagree.  

              We review a district courtʹs denial of a motion for a new trial based 

on newly discovered evidence for abuse of discretion.  United States v. Rivas, 377 

F.3d 195, 199 (2d Cir. 2004); United States v. Persico, 645 F.3d 85, 109 (2d Cir. 2011) 




                                            ‐ 24 ‐ 
(commenting that ʺ[t]he motion is not favoredʺ (quoting United States v. Gilbert, 

668 F.2d 94, 96 (2d Cir. 1981))).  District courts may grant a new trial if ʺ(1) the 

evidence [is] newly discovered after trial; (2) facts are alleged from which the 

court can infer due diligence on the part of the movant to obtain the evidence; (3) 

the evidence is material; (4) the evidence is not merely cumulative or 

impeaching; and (5) the evidence would likely result in an acquittal.ʺ  United 

States v. Owen, 500 F.3d 83, 88 (2d Cir. 2007). 

             There was no abuse of discretion here.  The trial testimony showed 

that the cooperator was a member of New York Cityʹs Bonanno crime family 

from the age of twelve until his incarceration decades later.  He testified as to 

participating in crimes for the Bonanno crime family and with the Gambino 

crime family.  Those crimes, as he acknowledged during direct and cross‐

examination, included illegal gambling, robbery, and dealing drugs.  More 

seriously, he planned and committed a murder to ʺlevel[] [his] game upʺ; the 

witness lured the victim to a social club and then shot him in the back of the 

head.  App. at 644.   

             The additional proposed evidence was merely cumulative or 

impeachment evidence.  The fact that the witness violated his cooperation 




                                         ‐ 25 ‐ 
agreement by engaging in gambling once again could only have been used to 

further discredit him.  In any event, the newly discovered evidence was 

essentially more of the same, as the witness had testified to a long history of 

illegal gambling through his association with the Bonanno crime family.  Further, 

in view of his admission to a brutal murder, the new evidence that the witness 

was again engaging in illegal gambling could not have added much to Vernaceʹs 

attempt to attack the witnessʹs credibility.  We accordingly aﬃrm the district 

courtʹs denial of Vernaceʹs motion for a new trial. 

                                  CONCLUSION 

             For the foregoing reasons, we AFFIRM the judgment of the district 

court.   




                                        ‐ 26 ‐